Citation Nr: 0102540	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia with reflux, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from January 1983 to August 
1995, with four years prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  
This matter was previously before the Board in January 1999, 
at which time it was remanded to the RO for additional 
development.  The additional development having been 
completed, the case is again before the Board for appellate 
review.


REMAND

The veteran contends that his currently assigned 10 percent 
disability rating does not accurately reflect the severity of 
his service-connected hiatal hernia with reflux. 

In evaluating the veteran's claim, the Board first notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board views the newly enacted assistance provisions to be 
more beneficial to the veteran and appropriate action to 
ensure compliance with the new legislation is therefore 
necessary.  

In this regard the Board notes that the medical evidence of 
record is insufficient to afford the veteran a full and fair 
evaluation of his service-connected hiatal hernia with 
reflux.  Specifically, although the veteran was seen and 
treated several times since then, primarily at McConnell Air 
Force Base medical facility, and as recently as September and 
December 1999, the veteran has not undergone a comprehensive 
examination evaluating his service-connected hiatal hernia 
with reflux since November 1997, nor does it appear that the 
veteran has ever undergone a VA examination of any sort.  The 
Board finds that in order to properly rate the veteran under 
the applicable diagnostic codes of 38 C.F.R. § 4.114, further 
development in the form of a comprehensive VA 
gastrointestinal examination is warranted. 

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made a permanent 
part of the appellate record. 

2.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of ascertaining the severity of 
the veteran's service-connected hiatal 
hernia with reflux.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to report all 
findings in detail to allow for 
evaluation under applicable diagnostic 
criteria, including 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7307, 7346.  The 
manifestations and severity of symptoms 
consistent with esophageal stricture, 
gastritis, pain, vomiting, weight loss, 
melena, epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal arm or 
shoulder pain, impairment of health, etc. 
should be detailed.

3.  The RO should review the claims file 
and ensure that all assistance to the 
veteran pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 have 
been complied with.  

4. The RO should then review the 
veteran's claim in light of the 
expanded record and determine whether 
an increased disability rating for 
service-connected hiatal hernia with 
reflux is warranted.  If the benefit 
sought on appeal is not granted, then 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose 
of this remand is both to obtain clarifying information 
and to accord the veteran due process of law.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




